       Case 5:19-cv-02355 Document 1 Filed 12/06/19 Page 1 of 12 Page ID #:1



 1   LAQUER URBAN CLIFFORD & HODGE LLP
     Susan Graham Lovelace, State Bar No. 160913
 2    Email: Lovelace@luch.com
     Michael Y. Jung, State Bar No. 245260
 3    Email: Mjung@luch.com
     225 South Lake Avenue, Suite 200
 4   Pasadena, California 91101-3030
     Telephone: (626) 449-1882 / Facsimile: (626) 449-1958
 5
     Counsel for Plaintiffs, Trustees of the Southern California
 6   IBEW-NECA Pension Plan, et al.
 7

 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE SOUTHERN                       CASE NO.: 5:19-cv-2355
     CALIFORNIA IBEW-NECA PENSION
12   PLAN, TRUSTEES OF THE
     SOUTHERN CALIFORNIA IBEW-                      COMPLAINT FOR:
13   NECA DEFINED CONTRIBUTION
     TRUST FUND, TRUSTEES OF THE                     1. BREACH OF WRITTEN
14   SOUTHERN CALIFORNIA IBEW-                          COLLECTIVE BARGAINING
     NECA HEALTH TRUST FUND,                            AGREEMENTS AND
15   TRUSTEES OF THE SOUTHERN                           RELATED TRUST
     CALIFORNIA IBEW-NECA                               AGREEMENTS; and
16   SUPPLEMENTAL UNEMPLOYMENT
     BENEFIT TRUST FUND, TRUSTEES                    2. VIOLATION OF § 515 OF
17   OF THE LOS ANGELES COUNTY                          ERISA [29 U.S.C. §1132(e)(1)].
     ELECTRICAL EDUCATIONAL AND
18   TRAINING TRUST FUND, TRUSTEES
     OF THE NATIONAL ELECTRICAL
19   BENEFIT FUND, TRUSTEES OF THE
     SOUTHERN CALIFORNIA IBEW-
20   NECA LABOR-MANAGEMENT
     COOPERATION COMMITTEE,
21   TRUSTEES OF THE NATIONAL
     NECA-IBEW LABOR-MANAGEMENT
22   COOPERATION COMMITTEE TRUST
     FUND, CONTRACT COMPLIANCE
23   FUND, and LOS ANGELES
     ELECTRICAL WORKERS CREDIT
24   UNION,
25                   Plaintiffs,
26             vs.
27   EQUINOX ELECTRICAL & DATA,
     INC. a California corporation,
28
                     Defendant.
                                                1
                                           COMPLAINT
     1405063
       Case 5:19-cv-02355 Document 1 Filed 12/06/19 Page 2 of 12 Page ID #:2



 1             Plaintiffs, Trustees of the Southern California IBEW-NECA Pension Plan,
 2   Trustees of the Southern California IBEW-NECA Defined Contribution Trust Fund,
 3   Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees of the
 4   Southern California IBEW-NECA Supplemental Unemployment Benefit Trust Fund,
 5   Trustees of the Los Angeles County Electrical Educational and Training Trust Fund,
 6   Trustees of the National Electrical Benefit Fund, Trustees of Southern California
 7   IBEW-NECA Labor-Management Cooperation Committee, Trustees of the National
 8   NECA-IBEW Labor-Management Cooperation Committee Trust Fund, Contract
 9   Compliance Fund, and Los Angeles Electrical Workers Credit Union complain and
10   allege as follows:
11                               JURISDICTION AND VENUE
12             1.   This Court has jurisdiction of this case pursuant to Section 502(e)(1) of
13   the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29
14   U.S.C. §1132(e)(1)], which grants the United States District Courts jurisdiction over
15   civil actions brought by a fiduciary pursuant to Section 502(a)(3) of ERISA [29
16   U.S.C. §1132(a)(3)] to redress violations or enforce the terms of ERISA or an
17   employee benefit plan governed by ERISA. Such jurisdiction exists without respect
18   to the amount in controversy or the citizenship of the parties, as provided in Section
19   502(f) of ERISA [29 U.S.C. §1132(f)].
20             2.   This Court also has jurisdiction of this case pursuant to Section 301(a) of
21   the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
22   §185(a)], which grants the United States original jurisdiction over suits for violation
23   of contracts between an employer and a labor organization in an industry affecting
24   commerce, without respect to the amount in controversy and the citizenship of the
25   parties.
26             3.   Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA [29
27   U.S.C. §1132(e)(2)], and Section 301(a) of the LMRA [29 U.S.C. §185(a)], in that
28

                                                  2
                                             COMPLAINT
     1405063
       Case 5:19-cv-02355 Document 1 Filed 12/06/19 Page 3 of 12 Page ID #:3



 1   this is the district in which the Plaintiffs’ trust funds are administered, in which the
 2   relevant acts took place, and in which moneys are due and payable.
 3             4.   To the extent this Complaint sets forth any state law claims, this Court
 4   has supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
 5                                          PARTIES
 6             5.   Plaintiffs, Trustees of the Southern California IBEW-NECA Pension
 7   Plan, Trustees of the Southern California IBEW-NECA Defined Contribution Trust
 8   Fund, Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees
 9   of the Southern California IBEW-NECA Supplemental Unemployment Benefit Trust
10   Fund, Trustees of the Los Angeles County Electrical Educational and Training Trust
11   Fund, Trustees of the National Electrical Benefit Fund (“NEBF”), Trustees of the
12   Southern California IBEW-NECA Labor-Management Cooperation Committee (“So.
13   Cal. LMCC”), and Trustees of the National NECA-IBEW Labor-Management
14   Cooperation Committee Trust Fund (“National LMCC”) are the Trustees of express
15   trusts (“Trusts”) created pursuant to written Declarations of Trust (“Trust
16   Agreements”). Except for the NEBF and National LMCC, the Trust Agreements are
17   between various chapters of the International Brotherhood of Electrical Workers
18   (“IBEW”), including Local No. 11 (“Local 11”), and various chapters, including the
19   Los Angeles County chapter, of the National Electrical Contractors Association
20   (“NECA”), an employer association in the electrical industry in Southern California.
21   For the NEBF and the National LMCC, the Trust Agreements are between the
22   National Union of IBEW and the National NECA. The Trusts are now, and were at
23   all times material to this action, Labor-Management multiemployer trusts created and
24   maintained pursuant to §302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5), except for the
25   So. Cal. LMCC and the National LMCC, which are Trusts created and maintained
26   pursuant to the Labor-Management Relations Act of 1947, as amended, and the
27   Labor-Management Cooperation Act of 1975. Plaintiffs, as Trustees of the express
28   Trusts (except for the Trustees of the So. Cal. LMCC and the National LMCC), are
                                                 3
                                            COMPLAINT
     1405063
       Case 5:19-cv-02355 Document 1 Filed 12/06/19 Page 4 of 12 Page ID #:4



 1   “fiduciar[ies]” with respect to the Trusts as defined in Section 3(21)(A) of ERISA [29
 2   U.S.C. §1002(21)(A)]. The Trusts are administered by the Trustees of the Trusts in
 3   Los Angeles County. Plaintiff, Los Angeles Electrical Workers Credit Union is a
 4   state chartered credit union that collects employee authorized vacation payments
 5   pursuant to collective bargaining agreements entered into by Local 11 of the IBEW.
 6   Plaintiff, the Contract Compliance Fund, is administered by NECA and collects
 7   industry advancement funds pursuant to various collective bargaining agreements
 8   entered into by various local unions of the IBEW and various chapters of NECA.
 9   Collectively, all Plaintiffs are referred to herein as the “Plaintiffs.”
10             6.     Plaintiffs are informed and believe, and thereon allege, that at all times
11   material herein defendant, Equinox Electrical & Data, Inc. has been a corporation duly
12   organized and existing by virtue of the laws of the State of California (“Defendant”),
13   with its principal place of business located in Corona, California.
14                   BARGAINING AGREEMENTS AND STATUS OF PARTIES
15             7.     Plaintiffs are informed and believe, and thereon allege, that on or about
16   January 1, 2019, Defendant executed and delivered to Local 11 a letter of assent
17   agreeing to be bound by the terms and conditions of a collective bargaining agreement
18   between the Los Angeles County Chapter of NECA and Local 11 known as the Inside
19   Wiremen’s Agreement (“Master Agreement”).
20             8.     Plaintiffs are informed and believe, and thereon allege, that the terms and
21   provisions of the Trust Agreements are incorporated by reference into the Master
22   Agreement, and/or that Defendant is otherwise bound to the Trust Agreements.
23             9.     Plaintiffs are informed and believe, and thereon allege, that Defendant is
24   an “employer” as that term is defined in the Master Agreement and/or related Trust
25   Agreements.
26             10.    Plaintiffs are informed and believe, and thereon allege, that Defendant is
27   an “employer” as defined and used in Section 3(5) of ERISA [29 U.S.C. §1002(5)],
28   and, therefore, Defendant is “obligated to make contributions to a multiemployer
                                                    4
                                               COMPLAINT
     1405063
       Case 5:19-cv-02355 Document 1 Filed 12/06/19 Page 5 of 12 Page ID #:5



 1   plan” within the meaning of Section 515 of ERISA [29 U.S.C. §1145]. Plaintiffs are
 2   informed and believe, and thereon allege, that Defendant is also an “employer”
 3   engaged in “commerce” in an “industry affecting commerce,” as those terms are
 4   defined and used in Sections 501(1) and 501(3) of the LMRA [29 U.S.C. §§ 142(1)]
 5   and 142(3)], and within the meaning and use of Section 301(a) of the LMRA [29
 6   U.S.C. §185(a)].
 7                                  FIRST CLAIM FOR RELIEF
 8                     Breach of Written Collective Bargaining Agreement and
 9                   Related Trust Agreements by all Plaintiffs against Defendant
10             11.   Plaintiffs hereby refer to, and incorporate herein by reference, paragraphs
11   1 through 10, above.
12             12.   Plaintiffs are informed and believe, and thereon allege, that by the terms
13   and provisions of the Master Agreement and/or related Trust Agreements, and at all
14   times material herein, Defendant agreed, and is and was obligated, to the following:
15                   12.1. Report to the Plaintiffs fringe benefit contributions and other
16   amounts due regarding its employees covered by the terms the Master Agreement and
17   related Trust Agreements.
18                   12.2. Make payments to the Plaintiffs at the appropriate hourly rates for
19   all employees covered by the terms of the Master Agreement and related Trust
20   Agreements.
21                   12.3. Prepare and submit completed contribution reporting forms to the
22   Plaintiffs, on a monthly basis, which provide the information needed in order to
23   accurately assess the amount of contributions and other amounts due and payable by
24   Defendant to the Plaintiffs.
25                   12.4. Prepare and submit completed contribution reporting forms, along
26   with the appropriate payments, to the Plaintiffs on or before the 15th date of the
27   calendar month following the month in which the contributions and other amounts
28

                                                   5
                                              COMPLAINT
     1405063
       Case 5:19-cv-02355 Document 1 Filed 12/06/19 Page 6 of 12 Page ID #:6



 1   accrued. If the Plaintiffs do not receive reports and remittances by the 15th day of the
 2   month, Defendant shall be deemed delinquent.
 3                   12.5. Permit the Plaintiffs and their agents to conduct audits of payroll
 4   and related records in order to determine if fringe benefit contributions and other
 5   amounts have been properly paid pursuant to the Master Agreement and related Trust
 6   Agreements.
 7             13.   Plaintiffs are informed and believe, and thereon allege, that from
 8   February 2019 through July 2019, Defendant breached the Master Agreement and/or
 9   related Trust Agreements by failing to pay or timely pay to Plaintiffs fringe benefit
10   contributions and/or other amounts due as required by the Master Agreement and/or
11   related Trust Agreements. Defendant currently owes Plaintiffs unpaid fringe benefit
12   contributions of at least $41,842.04 based on Monthly Reports prepared by Defendant
13   and submitted to Plaintiffs related to work performed during the months of May 2019
14   through July 2019.
15             14.   Plaintiffs are informed and believe, and thereon allege, that on an
16   ongoing basis, Defendant has and will continue to fail to pay to Plaintiffs the required
17   fringe benefit contributions and other amounts owed. The amount of the additional
18   unpaid contributions and other amounts owed will be established by proof at the trial
19   herein.
20             15.   As of the date of filing this Complaint, Defendant is “delinquent,” as that
21   term is used in the Master Agreement and/or related Trust Agreements.
22             16.   Pursuant to the Master Agreement, related Trust Agreements, and/or
23   §502(g)(2) of ERISA [29 U.S.C. §1132(g)(2)], Defendant is obligated to pay to
24   Plaintiffs liquidated damages for the detriment caused by the failure of Defendant to
25   timely pay fringe benefit contributions and other amounts owed to Plaintiffs. Pursuant
26   to the written Southern California IBEW-NECA Joint Collection Committee
27   Collection Policy and Procedures (“Joint Collection Policy”) promulgated by the
28   Plaintiff Trustees pursuant to the authority granted to them by the Master Agreement
                                                   6
                                              COMPLAINT
     1405063
       Case 5:19-cv-02355 Document 1 Filed 12/06/19 Page 7 of 12 Page ID #:7



 1   and Trust Agreements, those liquidated damages are assessed at 1.5% for each 30
 2   days that the contributions are delinquent up to a maximum of 18%. However, if a
 3   lawsuit is filed to collect the contributions, the Joint Collection Policy provides for
 4   liquidated damages assessed at twenty percent (20%) of the unpaid or late paid
 5   contributions. Plaintiffs are informed and believe, and thereon allege, that there is due
 6   and payable from the Defendant to Plaintiffs liquidated damages related to work performed
 7   from February 2019 forward in an amount that will be established by proof at trial herein.
 8             17.   Plaintiffs are informed and believe, and thereon allege, that Defendant
 9   has failed to pay certain additional amounts of liquidated damages in amounts not
10   presently known to the Plaintiffs, and these additional amounts will be established by
11   proof at the trial herein.
12             18.   Pursuant to the Master Agreement, related Trust Agreements, Joint
13   Collection Policy and/or §502(g)(2) of ERISA, [29 U.S.C. §1132(g)(2)], Defendant
14   owes the Plaintiffs interest accruing at 8% per annum on all unpaid or late paid fringe
15   benefit contributions and related amounts from the dates the sums were originally due
16   to Plaintiffs to the date of judgment and post-judgment. Plaintiffs are informed and
17   believe, and thereon allege, that there is due and payable from the Defendant to Plaintiffs
18   interest related to work performed from February 2019 forward in an amount that will be
19   established by proof at trial herein.
20             19.   By the Master Agreement, Trust Agreements and/or Section 502(g)(2) of
21   ERISA, [29 U.S.C. §1132(g)(2)], Defendant is obligated to pay all legal and auditing
22   costs in connection with any delinquency, whether incurred before or after litigation is
23   or was commenced.
24             20.   It has been necessary for the Plaintiffs to engage legal counsel for the
25   purpose of collecting said contributions and other amounts, and the Plaintiffs are
26   entitled to their reasonable attorneys’ fees in connection therewith. The exact amount
27   of the legal fees due and payable has not been ascertained at this time. It may also be
28   necessary for the Plaintiffs to incur audit costs for the purpose of determining and then
                                                  7
                                             COMPLAINT
     1405063
       Case 5:19-cv-02355 Document 1 Filed 12/06/19 Page 8 of 12 Page ID #:8



 1   collecting the amounts owed by Defendant. The amounts due for legal fees and
 2   auditing costs shall be established by proof at trial.
 3             21.   Pursuant to §502(g)(2) of ERISA, [29 U.S.C. §1132(g)(2)], the Court
 4   may grant such other legal or equitable relief as the Court deems appropriate. As part
 5   of Plaintiffs’ judgment, Plaintiffs request the Court to:
 6                   21.1. Order Defendant, its representatives, agents and associates, to
 7   provide a full and complete accounting for, and tracing the use of, all unpaid amounts
 8   owed pursuant to the Master Agreement and Trust Agreements, and identify all
 9   property, real or personal, tangible or intangible, that are the profits from the unpaid
10   amounts, whether in whole or in part, of the use of any sums owed to the Plaintiffs;
11                   21.2. Order Defendant, its representatives, agents and associates, to post
12   and deliver either a good faith deposit, or a performance bond issued in favor of the
13   Plaintiffs, in an amount determined by the Court to be appropriate;
14                   21.3. Order the creation of a constructive trust for the full amount
15   determined to be due the Plaintiffs on all applicable property of Defendant, and order
16   the transfer of the applicable property to the Plaintiffs; and
17                   21.4. Order Defendant, its representatives, agents and associates, to pay
18   to the Plaintiffs all amounts due the Plaintiffs, including, but not limited to, the unpaid
19   contributions, benefits, withholdings, damages, legal fees, audit fees and other
20   expenses and damages incurred.
21             22.   Plaintiffs are also seeking injunctive relief, including but not limited to a
22   temporary restraining order, preliminary injunction and/or permanent injunction:
23                   22.1. Ordering Defendant to submit the required monthly contribution
24   reports and remit the appropriate fringe benefit contributions and other amounts owed
25   to the Plaintiffs on an ongoing basis;
26                   22.2. Enjoining Defendant from continuing to violate its duties under
27   ERISA (by failing to submit the required monthly contribution reports and remit the
28

                                                    8
                                               COMPLAINT
     1405063
       Case 5:19-cv-02355 Document 1 Filed 12/06/19 Page 9 of 12 Page ID #:9



 1   appropriate fringe benefit contributions and other amounts owed to the Plaintiffs on an
 2   ongoing basis);
 3                   22.3. Enjoining Defendant from employing employees covered under
 4   the Master Agreement and related Trust Agreements without properly reporting and
 5   remitting to the Plaintiffs the amounts owed to the Plaintiffs pursuant to those
 6   agreements; and
 7                   22.4. Ordering Defendant to permit Plaintiffs’ auditor access to the wage
 8   and payroll books and records of Defendant in order to permit Plaintiffs to verify the
 9   precise amounts owed by Defendant to the Plaintiffs.
10                               SECOND CLAIM FOR RELIEF
11                          Violation of §515 of ERISA [29 U.S.C. §1145
12                               By all Plaintiffs against Defendant
13             23.   Plaintiffs hereby refer to, and incorporate herein by reference, paragraphs
14   1 through 22, inclusive of sub-paragraphs, above.
15             24.   §515 of ERISA [29 U.S.C. §1145], provides “[e]very employer who is
16   obligated to make contributions to a multiemployer plan under the terms of the plan
17   or under the terms of a collectively bargained agreement shall, to the extent not
18   inconsistent with law, make such contributions in accordance with the terms and
19   conditions of such plan or such agreement.”
20             25.   Defendant is an “employer” as defined and used in §3(5) of ERISA, 29
21   U.S.C. §1002(5), and is “obligated to make contributions to a multiemployer plan”
22   within the meaning and use of §515 of ERISA [29 U.S.C. §1145].
23             26.   Plaintiffs are informed and believe, and thereon allege, that Defendant
24   violated its statutorily-mandated obligation to timely pay fringe benefit contributions
25   and other amounts to Plaintiffs. Plaintiffs are informed and believe, and thereon
26   allege, that there is due and payable from Defendant the fringe benefit contributions
27   and other amounts set forth in paragraphs 13 through 20, above.
28   ///
                                                   9
                                              COMPLAINT
     1405063
     Case 5:19-cv-02355 Document 1 Filed 12/06/19 Page 10 of 12 Page ID #:10



 1             27.    Plaintiffs are informed and believe, and thereon allege, that Defendant
 2   failed to timely cure its violation, and has since continued to violate its statutory
 3   obligations.
 4             28.    Plaintiffs are informed and believe, and thereon allege, that there is no
 5   pending unsatisfied condition subsequent or legal excuse for Defendant’s violation of
 6   §515 of ERISA [29 U.S.C. §1145].
 7             29.    Pursuant to §502(g)(2) of ERISA [29 U.S.C. §1132(g)(2)], in any action
 8   by a fiduciary in which judgment is found in favor of the Plan, the Court shall award
 9   the Plan: (i) the unpaid contributions, (ii) interest on the unpaid contributions, (iii) an
10   amount equal to the greater of, (a) interest on the unpaid contributions or (b)
11   liquidated damages provided for under the Plan in an amount not in excess of 20% (or
12   such higher percentage as may be permitted under federal or state law) of the amount
13   determined by the Court to be unpaid contributions, (iv) reasonable attorneys’ fees
14   and costs, and (v) such other legal or equitable relief as the Court deems appropriate.
15   For purposes of §502(g)(2) of ERISA [29 U.S.C. §1132(g)(2)], interest on unpaid
16   contributions shall be determined by using the rate provided under the Plan or, if none,
17   the rate prescribed under §6621 of the Internal Revenue Code of 1986, as amended, 26
18   U.S.C. §6621. The exact amount of the unpaid contributions, benefits, withholdings,
19   damages, reasonable attorneys’ fees, court costs, interest, liquidated damages and
20   other expenses allowed by federal statute and owed to the Plaintiffs by Defendant has
21   not been ascertained at this time. These amounts shall be established by proof at the
22   time of trial.
23             30.    As part of the Plaintiffs’ judgment, the Plaintiffs shall also request the
24   relief set forth in paragraphs 21 through 22, inclusive of sub-paragraphs, above.
25                                             PRAYER
26             WHEREFORE, the Plaintiffs pray for judgment as follows:
27             1.     For unpaid fringe benefit contributions totaling at least $41,842.04, plus
28   additional amounts as proved;
                                                   10
                                               COMPLAINT
     1405063
     Case 5:19-cv-02355 Document 1 Filed 12/06/19 Page 11 of 12 Page ID #:11



 1             2.   For liquidated damages in amounts as proved;
 2             3.   For interest at the applicable rate on all amounts due from their respective
 3   due dates and thereafter post-judgment in amounts as proved;
 4             4.   For reasonable attorneys’ fees in amounts as proved;
 5             5.   For costs of suit incurred herein in amounts as proved;
 6             6.   For such additional relief as this Court deems just and proper, including,
 7   but not limited to, the following:
 8                  6.1    An Order directing Defendant, its representatives, agents and
 9   associates, to provide a full and complete accounting for, and tracing the use of, all
10   unpaid amounts owed pursuant to the Master Agreement and Trust Agreements, and
11   identify all property, real or personal, tangible or intangible, that are the profits from
12   the unpaid sums sue, whether in whole or in part, of the use of any unpaid amounts
13   owed;
14                  6.2.   An Order directing Defendant, its representatives, agents and
15   associates, to post and deliver either a good faith deposit, or a performance bond
16   issued in favor of the Plaintiffs, in an amount determined by the Court to be
17   appropriate;
18                  6.3.   An Order for the creation of a constructive trust in favor of the
19   Plaintiffs on all applicable property of Defendant, up to the full amount found due by
20   Defendant to Plaintiffs, and an Order for the transfer of the applicable property to the
21   Plaintiffs; and
22                  6.4.   An Order directing Defendant, its representatives, agents and
23   associates, to pay to the Plaintiffs all amounts due the Plaintiffs, including, but not
24   limited to, the unpaid contributions, benefits, withholdings, damages, legal fees, and
25   other expenses and damages incurred.
26             7.   For injunctive relief, including but not limited to a temporary restraining
27   order, preliminary injunction and/or permanent injunction:
28

                                                  11
                                             COMPLAINT
     1405063
     Case 5:19-cv-02355 Document 1 Filed 12/06/19 Page 12 of 12 Page ID #:12



 1                   7.1    Ordering Defendant to submit the required monthly contribution
 2   reports and remit the appropriate fringe benefit contributions and other amounts due to
 3   the Plaintiffs on an ongoing basis;
 4                   7.2    Enjoining Defendant from continuing to violate its duties under
 5   ERISA (by failing to submit the required monthly contribution reports and remit the
 6   appropriate fringe benefit contributions and other amounts due to the Plaintiffs on an
 7   ongoing basis); and
 8                   7.3.   Enjoining Defendant from employing employees covered under
 9   the Master Agreement and related Trust Agreements without properly reporting and
10   making the required payments to the Plaintiffs.
11

12
     Dated: December 6, 2019              Respectfully Submitted,

13
                                       LAQUER URBAN CLIFFORD & HODGE LLP

14                                     By: /S/ Michael Y. Jung
15                                     Michael Y. Jung, Counsel for Plaintiffs, Trustees of the
                                       Southern California IBEW-NECA Pension Plan, et al.
16
                                      WAIVER OF JURY TRIAL
17
               Plaintiffs hereby waive a jury trial in this action.
18
     Dated: December 6, 2019              Respectfully Submitted,
19
                                       LAQUER URBAN CLIFFORD & HODGE LLP
20

21                                     By: /S/ Michael Y. Jung

22
                                       Michael Y. Jung, Counsel for Plaintiffs, Trustees of the
                                       Southern California IBEW-NECA Pension Plan, et al.
23

24

25

26

27

28

                                                     12
                                                COMPLAINT
     1405063
